Exhibit 10.1 RESPECT YOUR UNIVERSE, INC. Interim Financial Statements For the three months ended March 31, 2014 and 2013 Notice of disclosure of non-auditor review of interim financial statements pursuant to National Instrument 51-102, Part 4, subsection 4.3(3)(a) issued by the Canadian Securities Administrators. The accompanying interim financial statements Respect Your Universe, Inc. (the “Company”) for the period ended March 31, 2014 have been prepared in accordance with U.S. GAAP and are the responsibility of the Company’s management.The Company’s independent auditors have not performed an audit or review of these interim financial statements. RESPECT YOUR UNIVERSE, INC. CONDENSED BALANCE SHEETS (UNAUDITED) March 31, 2014 December 31, 2013 ASSETS Current assets Cash $ $ Due from factor Inventory, net Deposits Prepaid expenses Other current assets Total current assets Property and equipment, net Other assets Non-current inventory, net Intangible assets, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities Note payable - Loans payable - related party - Current portion of capital lease Total current liabilities Other liabilities Note payable, long-term - Capital lease, net of current portion Total other liabilities Stockholders’ equity Common stock, $0.001 par value, 500,000,000 shares authorized; 76,273,500 and 62,926,670 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed financial statements 3 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2014 March 31, 2013 Revenue $ $ Cost of Goods Sold Grossprofit Operating expenses Selling and Marketing Product creation General and administrative Total operating expenses Loss before interest expense ) ) Interest expense Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) #REF! #REF! Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to condensed financial statements 4 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) Total Common Stock, $0.001 Par Value Additional Accumulated Stockholders' Shares Amount Paid in Capital Deficit Equity Balance, January 1, 2014 $ $ $ ) $ Issuance of common stock and warrants for cash ($0.10/share), net of offering costs of $167,616 - Share based compensation - options - - - Net loss ) ) Balance, March 31, 2014 $ $ $ ) $ See accompanying notes to condensed financial statements 5 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2014 March 31, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Share-based compensation expense - stock - Share-based compensation expense - options Share-based compensation expense - warrants - Loss on impairment/disposal of fixed assets - Changes in operating assets and liabilities Due from factor ) ) Accounts receivable, net - ) Inventory ) Deposits ) Prepaid expenses ) Other current assets Accounts payable and accrued liabilities ) ) Accounts payable - related party - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Acquisition of intangible assets - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on capital lease obligations ) ) Proceeds from issuance of common stock and warrants Offering costs ) ) Net cash provided by financing activities Net (decrease) increase in cash ) Cash - beginning of year/period Cash - end of year/period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the year/period for: Interest $ $ Taxes $ $ Supplemental Disclosure of Non-Cash Activities Stock issued as repayment of loans payable $ $
